           Case 2:20-cv-01369-WBS-KJN Document 20 Filed 03/04/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8             EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
 9
10   BRIAN BROWN,                                )   Case No. 2:20-cv-01369-WBS KJN P
                                                 )
11                  Plaintiff,                   )   ORDER GRANTING DEFENDANT
                                                 )   COUNTY OF SACRAMENTO’S MOTION
12   vs.                                         )   TO MODIFY THE SCHEDULING
                                                 )   ORDER
13   RIO COSUMNES CORRECTIONAL                   )
     CENTER,                                     )
14                                               )
                    Defendant.                   )
15                                               )
                                                 )
16
17          GOOD CAUSE APPEARING, IT IS ORDERED that Defendant County of Sacramento’s

18   Motion to Modify the Scheduling Order (ECF No. 19) is GRANTED. The dispositive motion

19   deadline is extended to June 7, 2021.

20   Dated: March 4, 2021

21
22
23
24
25
26
27   Br1369.mod

28



                      DEFENDANT JONES’ MOTION TO MODIFY THE SCHEDULING ORDER - 1
